DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wesley Nicolas on 6/15/21

The application has been amended as follows: 

Lines 48-49 of Claim 1 are being DELETED, such that the current lines 46-51 would read:
“the coupling mechanism is actuated from the resetting state to the operational state when the actuation sleeve is actuated from the intermediate state to the mounted state, 

wherein the actuation sleeve and the one or more locking arms are operationally coupled to each other such that:”

Lines 5-9 of claim 13 are being amended as follows:

“-     a front-loaded cartridge holder adapted to axially receive the cartridge through a distal receiving opening in a proximal direction [[and]] to hold the cartridge in a mounted position [[a loaded position]], the cartridge holder being actuatable between a receiving state in which the cartridge can be received in the proximal direction through the distal receiving opening and a holding state,”

Lines 22-39 of claim 13 are being amended as follows:
“-         an actuation sleeve comprising an inspection structure and the actuation sleeve [[is]] being rotationally actuatable relative to the housing from a loading state through an intermediate state to [[and]] a mounted state, wherein:

each locking arm is moved laterally and held in a lateral receiving position when the locking arm is moved distally corresponding to the receiving state,
each locking arm is moved centrally and held in a central holding position when the locking arm is moved proximally corresponding to the holding state, and

the cartridge holder is actuated from the receiving state to the holding state when the actuation sleeve is actuated from the loading state to the intermediate state, and
a coupling mechanism is actuated from a resetting state to an operational state when the actuation sleeve is actuated from the intermediate state to the mounted state,”

Line 42 of claim 13 is being amended as follows:
“the coupling mechanism, which is actuatable between”

Lines 46-47 of claim 13 are being DELETED, such that current lines 45-51 would read:
“distally but in which the piston rod cannot be moved proximally,

inserting the cartridge in the cartridge holder through the distal receiving opening, the actuation sleeve axially enclosing at least 50% of a cartridge length, and
rotating the actuation sleeve to actuate the cartridge holder from the receiving state to the holding state.”

Allowable Subject Matter
Claims 1, 5-8, and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the applicant has incorporated previous claims 9 and 10 (in which claim 10 depended from 9) into claim 1. It was noted in previous office actions that while Hansen et al. (US 2004/0109339 A1, cited previously and hereafter ‘Hansen’), believed to be the closest prior art of record, teaches a drug delivery device as in previous claim 9 (see 10/6/2020 Non-Final Rejection), Hansen does not additionally teach wherein the actuation sleeve is actuatable from a loading state through an intermediate state to the holding state, wherein: the cartridge holder is actuated from the receiving state to the holding state when the actuation sleeve is actuated from the loading state to the intermediate state, and the coupling mechanism is actuated from the resetting state to the operational state when the actuation sleeve is actuated from the intermediate state to the mounted state. The above operation means that the cartridge holder moves between states at a different time than the coupling mechanism moves between states. Hansen discloses the cartridge holder and coupling mechanism moving between states simultaneously (see paragraph 0029 which reads "the operation ring 3 is rotated rightward whereby its pins 10 engaging the helical cut out 16 will draw the clamping member 12 into the cartridge holder and the closing members 18 will be moved radially inward in front of the cartridge to maintain it in the cartridge holder. At the same time the coupling ring 21 is by the other set of pins which engage the recesses 22…” (emphasis added)) when referring to actuation of the cartridge holder and coupling mechanism.
Claims 5-8, 11, and 12 depend from claim 1.
As to claim 13, while Hansen teaches many of the limitations of claim 13 (see 10/06/2020 office action), Hansen is silent to the limitations of wherein the actuation sleeve is actuatable from the loading state through an intermediate state to the mounted state, wherein: the cartridge holder is actuated from the receiving state to the holding state when the actuation sleeve is actuated from the loading state to the intermediate state, and the coupling mechanism is actuated from a resetting state to an operational state in combination with the rest of the limitations of claim 13.
Claim 14 depends from claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/James D Ponton/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783